Title: From Benjamin Franklin to Jonathan Williams, 10 June 1756
From: Franklin, Benjamin
To: Williams, Jonathan


Dear Cousin,
Philada. June 10. 1756.
I am concern’d that I have not for a long time heard any thing of Sister Douse. Pray inform me how she is. Brothers John, Peter and my self, agreed to contribute towards a small Pension for her Support; I should be glad to know whether it is regularly paid.
Inclos’d is a Receipt for 30 Reams of Paper. I wrote to you per Morton and refer to that.
My Love to your good Wife and Children, I am Your affectionate Unkle
B Franklin
Mr. Williams
 Addressed: To / Mr. Jonathan Williams / Mercht. / Boston / Free / B Franklin